COXE, District Judge.
The bill alleges the infringement of letters patent, No. 640.013, for a new and useful improvement in methods of assimilating printed and typewritten work. The defendants demur on the ground that the patent on its face is void for want ■of patentable novelty. Unless the court is satisfied that -by no pos*267sibility can the complainant succeed the suit should not be dismissed in this summary manner. It is true that, upon the face of the pat-eht, there is plausibility in the argument that the method covered by the claims involves only simple changes in the printer’s art within the knowledge of every skilled workman. -But it is also true that the complainant may be able to produce testimony which will convince the court that invention is involved. That this may be done is enough. The demurrer must be overruled upon the following authorities: New York Belting & Packing Co. v. New Jersey Car-Spring & Rubber Co., 137 U. S. 445, 11 Sup. Ct 193, 34 L. Ed. 741; Ballou v. Edward A. Potter & Co. (C. C.) 88 Fed. 786; Electric Vehicle Co. v. Winton Motor-Carriage Co. (C. C.) 104 Fed. 814; Industries Co. v. Grace (C. C.) 52 Fed. 124; Beer v. Walbridge, 40 C. C. A. 496, 100 Fed. 465; American Fibre-Chamois Co. v. Buckskin-Fibre Co., 18 C. C. A. 662, 72 Fed. 508: Bottle Seal Co. v. De La Vergne Bottle & Seal Co. (C. C.) 47 Fed. 59; Krick v. Jansen (C. C.) 52 Fed. 823; Lalance & Grosjean Mfg. Co. v. Mosheim (C. C.) 48 Fed. 452; Lyons v. Drucker (C. C. A.) 106 Fed. 416. The demurrer is overruled. The defendant may answer within 30 days upon paying the costs of the demurrer.